        Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


  MNM INVESTMENTS, LLC,

                Plaintiff,


  vs.                                                  Case No. 18-1267-EFM-KGG

  HDM, INC. and DEREK MCCLOUD,

                Defendants.




  HDM, INC.,

                Counterclaim-Plaintiff,

  v.

  MNM INVESTMENTS, LLC,
  KANSAS MOTORCYCLE WORKS, LLC,
  and MATTHEW MOORE,

                Counterclaim-Defendants.

                              MEMORANDUM AND ORDER

        Plaintiff MNM Investments, LLC (“MNM”), through its affiliate and wholly owned

subsidiary Kansas Motorcycle Works, LLC (“KMW”), is a manufacturer of high-end cruiser-style

motorcycles under the “Big Dog Motorcycles” brand. Defendant HDM, Inc. (“HDM”) sells Big

Dog motorcycle parts and accessories primarily through an eBay storefront. From 2014 to 2017,

the parties worked together to sell Big Dog motorcycles, parts, and accessories. After their

relationship broke down, MNM filed this lawsuit asserting ownership in the Big Dog federal
            Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 2 of 23




trademark registrations and common law marks as well as certain design information necessary

for manufacturing Big Dog parts and accessories. MNM defines this design information as “parts

drawings, engineering drawings, or designs” (the “Designs”). MNM asserts claims for breach of

contract, trademark infringement, and trademark counterfeiting against HDM. In response, HDM

asserts counterclaims against MNM, KMW, and Matthew Moore, MNM’s principal, for tortious

interference with prospective business relations, declaratory judgment concerning the manufacture

and sale of Big Dog parts, and declaratory judgment concerning noninfringement of trademarks.

        This matter comes before the Court on MNM’s Second Motion for Partial Summary

Judgment (Doc. 160). MNM asks the Court to make three findings: (1) that MNM owns all of

the Big Dog trademarks, including the common law marks; (2) that MNM is entitled to judgment

on HDM’s counterclaim for declaratory judgment as to the right to manufacture parts and

accessories; and (3) that MNM is entitled to judgment on HDM’s counterclaim for tortious

interference with prospective business relations. For the reasons discussed below, the Court grants

in part and denies in part MNM’s motion.

                            I.       Factual and Procedural Background1

A.      Old Big Dog’s Business and Foreclosure

        The “Big Dog Motorcycles” brand was originally owned by Big Dog Motorcycles, LLC

(“Old Big Dog”) under the ownership of Wichita-businessman Sheldon Coleman. From 1994 to

2011, Old Big Dog sold thousands of Big Dog-branded motorcycles, parts, and accessories. Old

Big Dog also obtained federal trademark registrations for its “Big Dog Motorcycles, LLC,”


        1
           In accordance with summary judgment procedures, the Court has set forth the uncontroverted facts, and
they are related in the light most favorable to the non-moving party.




                                                      -2-
             Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 3 of 23




“BDM,” and “BDM Performance Products” marks (the “Registered Marks”) and owned a number

of unregistered common law marks (the “Common Law Marks”) (collectively, the “Big Dog

Marks”).2 Matthew Moore, a principal of MNM, served as Old Big Dog’s director of marketing.

         In 2011, Old Big Dog’s business failed, and its lender, Intrust Bank, N.A. (“Intrust”),

foreclosed on its loans to Old Big Dog. Intrust possessed a security interest in certain physical and

intangible assets of Old Big Dog. On April 5, 2011, Old Big Dog conveyed its property to Intrust,

so Intrust could dispose of and liquidate the assets as partial satisfaction of Old Big Dog’s

indebtedness. The next day, Intrust conveyed certain assets to two entities associated with Old

Big Dog—Motorcycle Enterprises, LLC, and Wichita Motorcycles, LLC.3                                To Motorcycle

Enterprises, Intrust conveyed the tangible assets associated with the business as well as the

trademarks and copyrights associated with the “BDM” and “BDM Performance Products” marks.

To Wichita Motorcycles, Intrust conveyed the remaining trademarks, including the registered “Big

Dog Motorcycles” mark, the patents, copyrights, and other intellectual property used in connection

with the Big Dog business, and certain motorcycle prototypes.

         On November 18, 2013, in connection with the foreclosure, Intrust and Moore agreed that

Moore would act as a liquidator of the foreclosed assets. In exchange for this service, Intrust

agreed to provide Moore ten percent of the proceeds of the assets sold and the intellectual property

held by Wichita Motorcycles, Motorcycle Enterprises, and Big Dog Motorcycles, LLC.

B.       HDM Acquires Old Big Dog’s Property




         2
             The common law marks at issue in this lawsuit are “K9,” “Mastiff,” “Ridgeback,” “Mutt,” and “Pitbull.”
         3
           Unless the Court refers to Wichita Motorcycles or Motorcycle Enterprises individually, the entities will be
referred to together as the “Old Big Dog entities.”



                                                          -3-
           Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 4 of 23




        HDM is a long-time parts supplier of “Big Dog” branded parts and accessories. In 2003,

HDM and its principal, Derek McCloud, developed a relationship with Old Big Dog under which

HDM liquidated Old Big Dog’s excess inventory. Through 2011, HDM purchased parts and

accessories from Old Big Dog and resold those items, all with Old Big Dog’s approval. After Old

Big Dog went out of business in 2011, HDM continued to buy Big Dog parts and accessories from

the Old Big Dog entities for resale. It also began ordering and selling newly manufactured parts

and accessories, some of which bore the Big Dog Marks, with full knowledge and without

objection of the Old Big Dog entities.

        During the liquidation of Old Big Dog’s assets, HDM was the high bidder. On January 9,

2014, Intrust executed a Bill of Sale transferring “all right, title and interest in and to the equipment

and other personal property” set forth in an attachment identified as “Exhibit A” to HDM. HDM

has not been able to produce a complete copy of Exhibit A. The copy in existence, however, lists

certain tooling necessary to make Big Dog component parts, such as “tooling for 231-000005-00

wolf seat pan” and “sm sub-weldment tooling for K9 250.” Exhibit A also lists various software

licenses and other property relating to designs, such as “software licenses from BDMOC,”

“computer licenses in design creative suite 3,” as well as computers and servers used specifically

for design purposes. HDM paid over $240,000 for the property conveyed in the January 2014 Bill

of Sale.

        Moore helped HDM clean out Old Big Dog’s premises and remove the items described in

the January 2014 Bill of Sale. While doing so, he created copies of the Design files located on

Old Big Dog’s servers and computers with HDM’s permission. He later informed another Big

Dog supplier that the January 2014 Bill of Sale is “proof-of-ownership for the ‘Big Dog tooling.’ ”




                                                  -4-
        Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 5 of 23




C.     Assignment of the Big Dog Marks to MNM

       Motorcycle Enterprises and Wichita Motorcycles executed a Quit Claim Bill of Sale on

October 2, 2014. The Quit Claim states that Motorcycle Enterprises and Wichita Motorcycles

“sell, transfer, and quit claim” to Intrust all of their right, title, and interest in the following

property:

       All inventory, equipment, accounts (including but not limited to all healthcare
       insurance receivables), chattel paper, instruments (including but not limited to all
       promissory notes), letter-of-credit rights, letters of creditor, documents, deposit
       accounts, investment property, money, other rights to payment and performance,
       and general intangibles (including but not limited to all software and all payment
       intangibles); all attachments, accessions, accessories, fittings, increases, tools,
       parts, repairs, supplies, and commingled goods relating to the foregoing property,
       and all additions, replacements of and substitutions for all or any part of the
       foregoing property; all insurance refunds relating to the foregoing property; all
       good will relating to the foregoing property; all records and data and embedded
       software relating to the foregoing property, and all equipment, inventory and
       software to utilize, create, maintain and process any such records and data on
       electronic media; and all supporting obligations relating to the foregoing property;
       and all products and proceeds (including but not limited to all insurance payments)
       of or relating to the foregoing property.

It further states that Motorcycle Enterprises and Wichita Motorcycles agree to deliver to Intrust

the documents necessary to complete the conveyance of the property described above, including

but not limited to:

       (i) trademarks, service marks, trade names, logos, and product names and the
       goodwill of the business associated therewith, (ii) the copyrights, copyright
       applications, and copyright registrations associated therewith, (iii) the patents and
       patent applications associated therewith; (iv) all other intellectual property, used or
       useful in accordance with or relating to the businesses of Motorcycle Enterprises,
       LLC and Wichita Motorcycles, LLC; and (v) all contracts, instruments, drawings,
       engineering, source and access codes and other documentation relating to the
       foregoing.

       On November 13, 2014, Wichita Motorcycles and Intrust executed two identical

conveyances titled “Assignment of Mark,” except that one conveyance was for the “BDM”



                                                -5-
            Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 6 of 23




trademark and the other was for the “Big Dog Motorcycles” trademark.4 The conveyances state

that Wichita Motorcycles “ratifies, confirms, and acknowledges the assignment” of the Marks to

Intrust pursuant to the October 2014 Quit Claim. The conveyances then assigned Intrust’s right,

title, and interest in those marks, together with the goodwill of the business, to MNM.

        Less than a week later, on November 17, Intrust and MNM executed a “Quit Claim

Assignment and Assumption of Intellectual Property.” This conveyance assigned all of Old Big

Dog’s remaining intellectual and intangible property then held by Intrust to MNM. MNM paid

$15,000 for the rights to the intellectual and intangible property.

        On November 15, 2015, MNM filed a trademark application seeking registration of the

“Big Dog” logo mark, which was later registered on December 19, 2017.

D.      HDM’s Use of the Big Dog Marks and Designs from 2014 to 2018

        From 2014 to 2018, HDM continued to sell Big Dog parts and accessories that were either

purchased in liquidation from Old Big Dog in 2014 or newly manufactured, with MNM’s

knowledge and approval. MNM alleges that HDM sold these parts and accessories under a license

granted by MNM. Moore allegedly sent HDM a copy of a License Agreement, which granted

HDM the right to use the Big Dog Marks and “the Design Information,” as that term is defined in

the Agreement,5 in connection with the sale of parts, accessories, collectibles, and apparel.



        4
          The “BDM” registration should have been assigned from Motorcycle Enterprises, and not Wichita
Motorcycles, to Intrust. Intrust realized this mistake and executed a corrected “Assignment of Mark” on December
1, 2014.
        5
            The License Agreement defines “Design Information” as:

        any and all information (whether conveyed orally or in writing) about design and engineering
        specifications, directions, processes, and procedures, including without limitation, trade secrets,
        designs, diagrams, technology, ideas, know-how, services, models, processes, data, techniques,
        improvements, inventions (whether patentable or not), business and product development plans or
        other information of [MNM] that is used or useful in connection with the assembly, manufacture or


                                                       -6-
        Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 7 of 23




       MNM has not produced a fully executed copy of the License Agreement. Notwithstanding

this fact, MNM asserts that the License Agreement was accepted by HDM’s conduct. In December

2014, HDM attempted to purchase motorcycle covers bearing the Big Dog logo from a vendor

called Covercraft. When Covercraft requested proof of HDM’s right to manufacture or sell Big

Dog branded goods, Moore sent an email to Covercraft attaching an unsigned copy of the License

Agreement. Moore copied HDM’s principal, Derek McCloud, on the email. When McCloud

received the email, he opened the License Agreement and read a portion of it. HDM subsequently

ordered trademarked goods from Covercraft.

       When other manufacturers asked HDM to submit proof of its right to use the Big Dog

Marks, HDM did not provide the License Agreement but rather an authorization letter authored by

Moore. That letter stated that MNM was the owner and had the “absolute right to the intellectual

property and tooling associated with the Big Dog Motorcycles and BDM Performance Products

tradenames.” It also identified the following companies and agents “authorized to conduct

business with your company under the terms of this agreement:”

       MNM Investments: (Licensor; Big Dog Motorcycles, BDM Performance Products,
       Kansas Motorcycle Works)

       Kansas Motorcycle Works: (Licensee)
             Authorized Purchasing Agents: Matt Moore, Brandon Bastow

       HDM Incorporated: (Licensee)
            Authorized Purchasing Agents: Derek McCloud, Donna McCloud

       HDM also monitored the use of the Big Dog brand by other retailers. In November 2016,

HDM entered into an “eBay VERO Reporting Tool Agreement” with eBay. This agreement



       service of the Motorcycles or any parts incorporated therein, as modified, discontinued or substituted
       by Licensor from time to time.



                                                        -7-
        Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 8 of 23




allows intellectual property owners to request the removal of eBay listings containing items that

infringe the owner’s intellectual property rights. In the agreement, HDM represented that “matt

moore [sic]” was the owner of the intellectual property rights and that HDM was the “User” of the

VERO Reporting Tool. The agreement also identified “donna mcloud [sic]” as the agent of the

“User” who was authorized to report infringing activity on behalf of HDM.

       eBay is HDM’s primary source of sales for Big Dog-related merchandise. Some of the

products shipped from HDM’s eBay store contained HDM’s business cards, which identified

HDM’s products as “officially licensed original registered trademarked Big Dog items.” From

2015 to the present, HDM has paid MNM a five percent royalty on newly-made apparel,

merchandise, and seats bearing one of the federally registered marks—the “Big Dog” logo. In

some instances, the royalty payments were based on inventory which had not yet sold. HDM never

paid MNM a royalty in connection with its sale of parts or liquidation items.

       From 2015 to 2018, HDM also ordered Big Dog Motorcycle parts that were manufactured

using the Designs but did not bear the Big Dog Marks. The vendors who manufactured those parts

included QTM Brembo, Zodiac Enterprises of Taiwan, Elecsys, and Millennium Machine and

Tool (“Millennium”). Each of these suppliers previously executed “Supplier Confidentiality”

and/or “Purchase Agreements” with Old Big Dog that required the suppliers to maintain the

confidentiality of Old Big Dog’s confidential information and protect it from disclosure to third

parties. MNM alleges that the Designs were protected under these agreements, and that MNM

acquired the right to use and protect the Designs under Old Big Dog’s agreements as part of the

assets Intrust conveyed to MNM in November 2014.




                                               -8-
        Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 9 of 23




E.     MNM’s Alleged Interference and the Break Down of MNM and HDM’s Relationship

       In early January 2018, MNM told QTM Brembo, Zodiac Enterprises of Taiwan, Elecsys,

and Millennium that HDM did not have the right to manufacture parts or accessories using the

Designs. HDM and MNM’s business relationship subsequently collapsed. On June 8, 2018,

Moore sent HDM an email stating, “As you probably recall, your license to use Big Dog IP expired

in December.”

       HDM continues to manufacture Big Dog parts using the Designs through its supplier

Millennium. Millennium was an original supplier to Old Big Dog. When Old Big Dog breached

its payment obligations to Millennium, Millennium filed a state court lawsuit. In an email

exchange between the parties’ counsel in that lawsuit, Millennium agreed to dismiss its claim in

part because Old Big Dog agreed that Millenium could manufacture Big Dog parts and accessories

for any third party using Millennium’s tooling and technology. Old Big Dog took the position that

Millennium was “free to proceed as it sees fit” in this respect. MNM has never indicated to

Millennium that it is prohibited from making Big Dog Motorcycles parts for third parties or

asserted to Millennium that it owns intellectual property rights in the Designs.

F.     This Litigation

       MNM filed suit in September 2018. MNM asserts that HDM, upon being sued, cleaned

up its eBay storefronts or landing pages and many of its eBay listings that presented the Big Dog

Marks in an infringing manner. MNM also asserts that HDM did not make copies or take any

action to preserve the infringing evidence it removed from eBay despite its knowledge of the

pending lawsuit.

        MNM asserts claims of trademark infringement, trademark counterfeiting, and breach of

contract. HDM asserts counterclaims of tortious interference with prospective business relations,


                                                -9-
       Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 10 of 23




declaratory judgment concerning the manufacture and sale of Big Dog parts and accessories using

the Designs, and declaratory judgment concerning noninfringement of marks. HDM contends that

if it is not allowed to use the equipment it purchased from Old Big Dog for its intended purpose,

namely the manufacture of Big Dog parts and accessories, it is valueless.

       In its first motion for partial summary judgment, MNM asked the Court to rule on the

question of ownership of two Registered Marks—“Big Dog Motorcycles” and “BDM.” The Court

ruled that the October 2014 Quit Claim Bill of Sale effectively transferred ownership of the

Registered Marks from Motorcycle Enterprises and Wichita Motorcycles to Intrust. The Court

further found that because HDM did not otherwise fault the chain of title passing those marks to

MNM, “the conveyances . . . transferred title in the [Registered Marks] to MNM.”

       MNM now moves the Court for partial summary judgment on the ownership of the Big

Dog Marks. It also asks the Court to grant summary judgment on HDM’s counterclaim seeking a

declaratory judgment that HDM has the right to manufacture and sell Big Dog parts and

accessories using the Designs and HDM’s counterclaim for tortious interference with prospective

business relations.

                                          II.      Legal Standard

       Summary judgment is appropriate if the moving party demonstrates that there is no genuine

issue as to any material fact, and the movant is entitled to judgment as a matter of law.6 A fact is

“material” when it is essential to the claim, and issues of fact are “genuine” if the proffered

evidence permits a reasonable jury to decide the issue in either party’s favor.7 The movant bears



       6
           Fed. R. Civ. P. 56(a).
       7
           Haynes v. Level 3 Commc’ns, LLC, 456 F.3d 1215, 1219 (10th Cir. 2006).



                                                     -10-
         Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 11 of 23




the initial burden of proof and must show the lack of evidence on an essential element of the claim.8

If the movant carries its initial burden, the nonmovant may not simply rest on its pleading but must

instead “set forth specific facts” that would be admissible in evidence in the event of trial from

which a rational trier of fact could find for the nonmovant.9 These facts must be clearly identified

through affidavits, deposition transcripts, or incorporated exhibits—conclusory allegations alone

cannot survive a motion for summary judgment.10 The Court views all evidence and reasonable

inferences in the light most favorable to the party opposing summary judgment.11

                                                   III.    Analysis

A.       Ownership of the Big Dog Marks

         MNM asks the Court to conclude as a matter of law that it is the owner of the Big Dog

Marks.        According to MNM, this conclusion requires the Court to find (1) that the 2014

conveyances transferred the Common Law Marks to MNM and (2) that HDM has always been a

licensee or reseller of the Big Dog Marks and thus has not acquired any proprietary rights in them.

         As to the first issue, MNM relies on this Court’s prior Order granting in part MNM’s first

motion for partial summary judgment. In that Order, the Court concluded that the conveyances

between Wichita Motorcycles, Motorcycles Enterprises, and Intrust and the subsequent

conveyances between Intrust and MNM effectively transferred ownership of the Registered Marks

to MNM. In its current motion, MNM argues that the same conveyances also transferred


         8
          Thom v. Bristol-Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citing Celotex Corp. v. Catrett, 477
U.S. 317, 322-23, 325 (1986)).
         9
             Id. (citing Fed. R. Civ. P. 56(e)).
         10
           Mitchell v. City of Moore, 218 F.3d 1190, 1197 (10th Cir. 2000) (citing Adler v. Wal-Mart Stores, Inc.,
144 F.3d 664, 671 (10th Cir. 1998)).
         11
              LifeWise Master Funding v. Telebank, 374 F.3d 917, 927 (10th Cir. 2004).



                                                          -11-
         Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 12 of 23




ownership of the Common Law Marks to MNM. HDM concedes in its response that based on the

Court’s conclusions in the prior Order, the 2014 conveyances transferred common law rights in

the Common Law Marks to MNM. Therefore, the Court concludes that the 2014 conveyances

transferred ownership of the Common Law Marks to MNM.

         As to the second issue, MNM argues that because HDM did not obtain any intervening or

superior rights in the Big Dog Marks from 2003 to 2018, it is the outright owner of the Marks.

According to MNM, from 2003 to 2014, HDM was only a reseller of branded merchandise, and

thus, HDM’s use of the Big Dog Marks falls under the first sale doctrine. Under the first sale

doctrine, a distributor who resells trademarked products without change is not an infringer and

thus needs no license.12 The reseller acquires no rights in the trademarks as the goodwill associated

with the mark has been exhausted with the original owner’s first sale of the goods to the reseller.13

Thus, MNM argues that HDM did not obtain any superior rights in the Big Dog Marks from 2003

to 2014.

         HDM did respond to this argument in its opposition brief. The Court, however, cannot

grant MNM summary judgment on this issue because there is a genuine issue of material fact

regarding whether HDM was solely a reseller of Big Dog branded goods from 2003 to 2014.

McCloud, HDM’s principal, stated in his declaration that beginning in 2011, HDM began ordering

and selling newly manufactured parts and accessories, some of which featured the Big Dog Marks




         12
            4 McCarthy on Trademarks and Unfair Competition § 25:41 (5th ed.); Beltronics USA, Inc. v. Midwest
Inventory Distrib., LLC, 562 F.3d 1067, 1071 (10th Cir. 2009) (“Those who resell genuine trademarked products are
generally not liable for trademark infringement.”). There is an exception to this rule, which is not relevant to this case.
A reseller may be liable for infringement when the reseller “sells trademarked goods that are materially different than
those sold by the trademark owner.” Beltronics, 562 F.3d at 1072 (internal quotation marks and citation omitted).
         13
              See generally 4 McCarthy on Trademarks and Unfair Competition § 25:41.



                                                          -12-
          Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 13 of 23




with Old Big Dog’s knowledge and permission. The sale of these parts and accessories would not

fall under the first sale doctrine.

          MNM next argues that HDM did not obtain any rights in the Big Dog Marks from 2014 to

2018, because during that time period, HDM acted as an implied licensee and not as the owner of

the Marks.14 The licensee of a trademark, whether express or implied, obtains no rights in the

mark.15

          Here, there is a genuine issue of material fact as to whether there was an implied license

between the parties from 2014 to 2018. An implied license “arises out of the objective conduct of

the parties, which a reasonable person would regard as indicating that an agreement has been

reached.”16 Licenses are contracts “governed by ordinary principles of state contract law.”17 In

Kansas, the “intent of the contracting parties is normally a question of fact for the jury, and

determination of whether there is an implied contract . . . requires a factual inquiry.”18

          In its first summary judgment Order, the Court concluded that there was a genuine issue of

material fact regarding whether HDM had an implied license to use the Registered Marks. The

Court reiterates its conclusion in this Order. McCloud’s declaration states that MNM was aware

of HDM’s sale of products bearing the Registered Marks from 2014 to 2018 and that MNM failed


          14
           MNM also asserts in this litigation that the parties’ relationship from 2014 to 2018 was governed by the
written License Agreement. But MNM stipulates for purposes of its motion that HDM did not accept the written
License Agreement.
          15
            3 McCarthy on Trademarks and Unfair Competition § 18:52 (5th ed.) (“A licensee’s use inures to the
benefit of the licensor-owner of the mark and the licensee acquires no ownership rights in the mark itself.”).
          16
           Villanova Univ. v. Villanova Alumni Educ. Found., Inc., 123 F. Supp. 2d 293, 307 (E.D. Pa. 2000) (internal
quotation marks and citation omitted).
          17
               Power Lift, Inc. v. Weatherford Nipple-Up Systems, Inc., 871 F.2d 1082, 1085 (Fed. Cir. 1989).
          18
           Frye v. IBP, Inc., 15 F. Supp. 2d 1032, 1044 (D. Kan. 1998) (citing Boyd v. Doskocil Sausage Co., 686 F.
Supp. 875, 877 (D. Kan. 1988)).



                                                           -13-
       Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 14 of 23




to exercise quality control over HDM’s use of such marks. This evidence creates a genuine issue

of material fact as to whether HDM had an implied license to use the Registered Marks.

       As to the Common Law Marks, when viewed in the light most favorable to HDM, the

evidence is sparse as to the existence of an implied license. HDM did not pay MNM a royalty for

its use of the Common Law Marks. According to the letter to MNM outlining HDM’s royalty

payments, HDM only paid MNM a royalty on merchandise bearing the “Big Dog logo.” In

addition, the authorization letter that MNM sent to HDM’s manufacturers did not identify the

Common Law Marks as part of MNM’s intellectual property. Nor did the VERO agreement.

Accordingly, there is a genuine issue of material fact as to whether HDM had an implied license

to use the Common Law Marks.

       Finally, MNM asks the Court to consider HDM’s destruction of certain eBay evidence as

unfavorable to HDM on the implied license issue. HDM testified that after being sued it “cleaned

up” its eBay store by deleting any use of the Big Dog Marks it believed could be viewed by MNM

as evidence of infringement. It made no copies of what its eBay store looked like prior to being

sued. MNM argues that this conduct amounts to bad faith spoliation and asks the Court to presume

that this evidence was unfavorable to HDM.

       The Court declines to impose sanctions on HDM at this point in the litigation. Although

the eBay evidence may be relevant to MNM’s infringement allegations, MNM has not explained,

and the Court cannot discern, its relevance to the implied license issue. Furthermore, MNM’s

argument has not been fully developed by the parties either factually or legally, and the Court will

not impose sanctions in the absence of such information.

       In sum, the Court grants MNM’s motion to the extent it finds that the 2014 conveyances

transferred ownership in the Common Law Marks to MNM. The Court denies MNM’s motion to


                                               -14-
       Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 15 of 23




the extent it asks the Court to declare that MNM had superior rights in the Big Dog Marks from

2003 to 2014.

B.     HDM’s counterclaim for declaratory judgment as to HDM’s right to manufacture
parts and accessories

       MNM next seeks summary judgment on HDM’s counterclaim for declaratory judgment as

to HDM’s right to manufacture parts and accessories using the Designs. HDM contends that it

acquired proprietary rights to the Designs from Intrust pursuant to the January 2014 Bill of Sale

and thus has the right to have parts manufactured using the Designs. MNM, on the other hand,

asserts that it acquired the Designs and all other intellectual property owned by Old Big Dog

pursuant to the October 2014 conveyances from Motorcycle Enterprises and Wichita Motorcycles

to Intrust and the November 2014 conveyance from Intrust to MNM. According to MNM, the

Designs were protected under Old Big Dog’s written agreements with its parts manufacturers or

suppliers, and MNM acquired Old Big Dog’s rights under these agreements in the November 2014

conveyance.

       In response to MNM’s motion, HDM asserts that there are disputed issues of material fact

as to whether the January 2014 Bill of Sale conveyed the Designs to HDM. That conveyance

states that Intrust conveys to HDM: “all right, title and interest in and to the equipment and other

personal property described on Exhibit ‘A’ attached hereto and incorporated by reference,

currently located in the Motorcycle Enterprises facilities.” According to HDM, there is a factual

dispute as to whether the Designs were conveyed based on the property identified in Exhibit A.

First, HDM points to the items of tooling listed on Exhibit A, which note by design and part number

the particular designs and parts to which the tooling is directed. For example, Exhibit A lists

“tooling for 231-000005-00 wolf seat pan,” “sm sub-weldment tooling for K9 250,” and “tooling



                                               -15-
         Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 16 of 23




charge for 200-00040800 2010/2011 chopper rear fender.” Second, HDM asserts that Exhibit A

identifies computers and servers that housed the Designs for particular parts and accessories. And

third, HDM points to licenses for certain design software such as “corel draw 1.0” and a computer

used specifically for design-related purposes.

         HDM’s alleged ownership of the Designs is resolved by interpreting the January 2014 Bill

of Sale.19 The initial question of contract interpretation is a question of law for the Court.20 In

interpreting a written contract, the primary rule is to determine the parties’ intent.21 If the

contract’s terms are clear, the Court determines the intent of the parties from the language of the

without applying the rules of construction.22 If the contract is ambiguous, however, and the intent

of the parties is disputed, a genuine issue of material fact exists which cannot be determined by

the Court.23 “To be ambiguous, a contract must contain provisions or language of doubtful or

conflicting meaning, as gleaned from a natural and reasonable interpretation of its language.”24

         The Court agrees with HDM that the language of the January 2014 Bill of Sale is

ambiguous. Specifically, the conveyance of all “right, title and interest” in and to certain




          19
             There appears to be a lapse in the timeline as to how Intrust acquired title in the assets sold in the January
2014 Bill of Sale. On April 6, 2011, Intrust conveyed Old Big Dog’s assets to Wichita Motorcycles and Motorcycle
Enterprises. The parties have not identified any conveyance or other transaction in which Intrust would have re-
acquired that property from these entities. The parties have not raised this issue in their briefs, and therefore the Court
will not address it here. However, for HDM to succeed on its declaratory judgment counterclaim at trial, it must show
that Intrust acquired the right to convey the assets pursuant to the January 2014 Bill of Sale.
         20
              Wagnon v. Slawson Expl. Co., Inc., 255 Kan. 500, 874 P.2d 659, 666 (1992) (citation omitted).
         21
               Waste Connections of Kan., Inc. v. Ritchie Corp., 296 Kan. 943, 298 P.3d 250, 264 (2013) (citations
omitted).
         22
              Id.
         23
              SCO Grp., Inc. v. Novell, Inc., 578 F.3d 1201, 1215 (10th Cir. 2009).
         24
              Patrons Mut. Ins. Ass’n v. Harmon, 240 Kan. 707, 732 P.2d 741, 746 (1987).



                                                          -16-
         Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 17 of 23




computers and servers listed on Exhibit A creates doubtful or conflicting meaning as to whether

the Designs were also conveyed to HDM. The Court also concludes that the language of the Bill

of Sale is conflicting as to whether Exhibit A’s reference to the tooling, which identifies a specific

design and part number, implicates HDM’s right to use that tooling for its intended purpose—the

manufacture of Big Dog parts and accessories—and thus, creates ambiguity in the language of the

contract.

         MNM argues that the conveyance of computers and servers containing the Designs does

not create ambiguity in the contract because ownership of an object or medium subject to another’s

proprietary rights arising out of contract does not transfer those rights themselves. But, the cases

MNM relies on address the transfer of copyrights in an underlying work.25 MNM does not assert

copyright protection in the Designs, only rights arising out of Old Big Dog’s contracts with third

parties. Furthermore, even if the Court were to consider copyright law as instructive on this issue,

the federal courts have varying requirements as to what formal words of conveyance are required

to unambiguously transfer ownership in a copyright when a tangible object is conveyed from one

party to another.26

         MNM also argues that the January 2014 Bill of Sale should be read in conjunction with the

November 2014 conveyance from Intrust to MNM, and that when these conveyances are read



         25
            See Relational Design & Tech., Inc. v. Brock, 1993 WL 191323, at *6 (D. Kan. 1993) (concluding that the
transfer of “all rights to the completed program with no licensing or royalties fees due” included copyright but
ultimately finding contract to be ambiguous based on another provision int eh contract); Gener-Villar v. Adcom Grp.,
Inc., 417 F.3d 201, 203 n.1 (1st Cir. 2005) (addressing copyright dispute between the parties).
         26
           See Relational Design, 1993 WL 191323, at *6; Friedman v. Stacey Data Processing Servs., Inc., 1990
WL 172586, at *3, *5 (N.D. Ill. 1990) (contract stating that plaintiff owned the software programs “in their entirety”
was ambiguous as to whether it included copyright); Shugrue v. Continental Airlines, Inc., 977 F. Supp. 280, 285-86
(S.D.N.Y. 1997) (finding that the language “all right, title and interest” included a transfer of the copyright because
“[n]o exception was carved out for copyrights” and “no rights, titles, or interests were retained.”).



                                                        -17-
         Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 18 of 23




together, it is clear that Intrust intended to convey the Designs to MNM and not HDM. In support

of this argument, MNM relies on an adjunct rule of contract interpretation not yet addressed in this

case:

         [W]here two or more instruments are executed by the same parties
         contemporaneously, or even at different times in the course of the same transaction,
         and concern the same subject matter, they will be read and construed together so
         far as determining the respective rights and interests of the parties, although they
         do not in terms refer to each other.27

MNM argues that the two conveyances from Intrust are part of the same transaction because they

both involve the conveyance of property from Intrust related to its foreclosure on Old Big Dog’s

loans.

         The Court is not persuaded that this rule of contract interpretation applies here. The rule

requires the parties to the contracts to be the same, and the parties to the January 2014 Bill of Sale

and the November 2014 conveyance are not. Although Intrust was the seller in both contracts,

HDM was the buyer in the January 2014 Bill of Sale and MNM was the buyer in the November

2014 conveyance. Thus, the Court will not construe the documents together.

         Finally, the extrinsic evidence also shows that there is a genuine issue of material fact as

to whether Intrust intended to convey the Designs pursuant to the January 2014 Bill of Sale. Under

Kansas law, “[i]f a contract is ambiguous, a court can consider evidence other than the agreement

itself.”28 When Moore helped HDM clean out Old Big Dog’s premises and remove the items

HDM acquired in the sale, he downloaded the Design files located on Old Big Dog’s servers. In



         27
            West v. Prairie State Bank, 200 Kan. 263, 436 P.2d 402, 405 (1968); see also Hollenbeck v. Household
Bank, 250 Kan. 747, 829 P.2d 903, 906 (1992) (citing West, 436 P.2d at 405); Heavy Petroleum Partners, LLC v.
Atkins, 457 F. App’x 735, 744 (10th Cir. 2012) (citing Hollenbeck, 829 P.2d at 906).
         28
              In re Marriage of Johnston, 54 Kan. App. 2d 516, 402 P.3d 570, 579 (2017).



                                                         -18-
       Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 19 of 23




its statement of uncontroverted facts, MNM states that Moore took this action with Old Big Dog’s

“permission.” Thus, when read in the light most favorable to HDM, this is a recognition of HDM’s

rights in the Designs. In its reply brief, MNM attempts to back off its use of the word “permission”

and states that the term only meant that HDM did not object to Moore’s downloading of the

Designs. The testimony cited by MNM is vague as to whether Moore obtained express permission

to download the Designs or whether McCloud was simply aware that he was downloading them.

However, McCloud did testify that he thought Moore, who was helping HDM transfer the

liquidated items from Old Big Dog’s premises to another location, was in charge of transferring

the “valuable information.” Thus, this suggests that Moore was simply helping HDM to transfer

the property it acquired in the Bill of Sale, which included the Designs—not that Moore was taking

possession of the Designs under some right of ownership. Other extrinsic evidence suggesting

that Intrust intended to convey the Designs to HDM includes McCloud’s testimony that HDM

acquired hard copies of the Designs in the files he acquired in the sale and his testimony that if

HDM is not able to use the equipment for its intended purpose—the manufacture of Big Dog parts

and accessories—it is valueless to HDM.

       Overall, genuine issues of material fact exist as to whether HDM acquired rights in the

Designs through the January 2014 Bill of Sale. Based on this conclusion, the Court sees no need

to address MNM’s assertion that it acquired the Designs from Intrust in November 2014. The

Court denies MNM’s motion for summary judgment as to HDM’s counterclaim for declaration as

to the right to manufacture parts and accessories.

C.     HDM’s Tortious Interference Claim

       HDM asserts a counterclaim for tortious interference with prospective business

relationship with four parts suppliers or manufacturers: QTM Brembo, Zodiac Enterprises of


                                               -19-
         Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 20 of 23




Taiwan, Elecsys, and HDM’s main supplier, Millenium Machine and Tool. To succeed on a claim

for tortious interference with a prospective business advantage under Kansas law,29 a plaintiff must

show (1) a business relationship or expectancy with probable future economic benefit to the

plaintiff, (2) the defendant knew of the relationship or expectancy, (3) but for the defendant’s

conduct, the plaintiff was reasonably certain to have continued the relationship or realized the

expectancy, (4) the defendant engaged in intentional misconduct, and (5) the plaintiff sustained

direct and proximate damage.30

         The tortfeasor’s misconduct must be “predicated on malicious conduct.”31 This burden

becomes heavier when the alleged wrongdoer is a competitor. In this situation, the Tenth Circuit

has interpreted the “intentional misconduct” element to require “independently actionable

conduct.”32 “Independently actionable conduct” is conduct that is “intrinsically wrongful—that

is, conduct which is itself capable of forming the basis of liability of the actor.”33 The alleged

conduct must relate to “ ‘physical violence, fraud, civil suits, and criminal prosecutions.’ ”34

         Here, HDM’s claim is predicated on the allegation that Moore told HDM’s parts suppliers

that HDM did not have the right to manufacture Big Dog-related parts and accessories using


         29
            In Kansas, the law of the state where plaintiffs felt the wrong governs tortious interference claims. Snyder
v. Am. Kennel Club, 661 F. Supp. 2d 1219, 1230 (D. Kan. 2009), aff'd, 402 F. App'x 397 (10th Cir. 2010). Here, the
parties agree that Kansas law applies.
        30
            Pipeline Prods., Inc. v. Madison Cos., LLC, 428 F. Supp. 3d 591, 605 (D. Kan. 2019) (applying Kansas
law and citing Byers v. Snyder, 44 Kan. App. 2d 380, 237 P.3d 1258, 1269 (2010)).
         31
              Burcham v Unison Bancorp., Inc., 276 Kan. 393, 424-25, 77 P.3d 130, 151 (2003) (citation omitted).
         32
            Util. Trailer Sales of Kan. City, Inc. v. MAC Trailer, Mfg., Inc., 734 F. Supp. 2d 1210, 1222 (D. Kan. 2010)
(citing DP-Tek, Inc. v. AT&T Global Info. Sols. Co., 100 F.3d 828, 836 (10th Cir. 1996)), aff’d, 443 F. App’x 337
(10th Cir. 2011)).
         33
              Id. at 1222 (citation omitted).
         34
              Id. (quoting DP-Tek, 100 F.3d at 833).



                                                         -20-
        Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 21 of 23




MNM’s intellectual property. HDM alleges that Moore’s statements were made in May and June

of 2018, which is after the parties’ relationship broke down. MNM argues that in the absence of

a relationship, MNM and HDM were competitors and thus the more stringent test for determining

if MNM acted with the requisite intent applies. In the alternative, MNM argues that HDM cannot

show the less stringent standard of actual malice applies because Moore acted in good faith.

        The Court declines to apply the more stringent standard requiring “independently

actionable conduct” at this time. Although MNM argues that the parties were competitors at the

time Moore’s statements were made, it has not offered any evidence supporting this argument.

Thus, the Court finds that there is a genuine issue of material fact as to whether MNM and HDM

were competitors at the time of Moore’s statements.

        Turning to the less stringent standard—whether Moore’s statements amount to intentional

misconduct—MNM argues that HDM cannot meet this element of its claim because Moore’s

statements were made in good faith. MNM does not cite any Kansas case law that specifically

recognizes good faith conduct as a defense to a tortious interference claim.35 The Kansas Supreme

Court, however, has held that a party may be privileged or justified to interfere with contractual

relations in certain situations.36 The term “justification” is “not [ ] susceptible of any precise

definition. It is employed to denote the presence of exceptional circumstances which show that no

tort has been in fact committed and to connote lawful excuse which excludes actual or legal




         35
            MNM cites Rocky Mountain Biologicals, Inc. v. Microbix Biosystems, Inc., 986 F. Supp. 2d 1187, 1200
(D. Mont. 2013) and Symetra Life Ins. Co. v. Rapid Settlements, Ltd., 599 F. Supp. 2d 809, 846 (S.D. Tex. 2008),
aff’d, 567 F.3d 754 (5th Cir. 2009).
        36
           M West, Inc. v. Oak Park Mall, LLC, 44 Kan. App. 2d 35, 234 P.2d 833, 848 (2010) (citing Burcham, 77
P.3d at 152).



                                                     -21-
       Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 22 of 23




malice.”37 The following factors should be considered to determine whether a defendant’s conduct

is improper:

       1) the nature of the defendant's conduct; (2) the defendant’s motive; (3) the interests
       of the other with which the defendant’s conduct interferes; (4) the interests sought
       to be advanced by the defendant; (5) the social interests in protecting the freedom
       of action of the defendant and the contractual interests of the other; (6) the
       proximity or remoteness of the defendant’s conduct to the interference; and (7) the
       relations between the parties.38

       The Kansas Supreme Court’s justification rule is arguably consistent with the rationale

behind a good faith exception—both recognize that a defendant’s actions may be justified and thus

sufficient to defeat a tortious interference claim.39 But, because Kansas law applies in this case,

the Court will look to the factors enumerated by the Kansas Supreme Court in determining whether

Moore engaged in intentional misconduct. Finally, “[t]he issues of [a] defendant[’s] motive and

the presence or absence of malice are typically questions for the jury.”40

       When the facts are viewed in the light most favorable to MNM, there are issues of fact as

to Moore’s knowledge, intentions, and motivations in making the statements upon which HDM’s

tortious interference claim is based. Moore acted as the liquidator of Old Big Dog’s assets, and he

facilitated the sale of Old Big Dog’s tooling, equipment, computers, and other property reflected

in the Bill of Sale. Based on his role in the liquidation, Moore was aware that HDM acquired

tooling, the use of which necessarily implicated use of the Designs. He was also aware that the

Designs were located on the liquidated computers because he downloaded the Designs while



       37
            Burcham, 77 P.3d at 152 (citing Turner, 722 P.2d 1116) (internal quotations marks omitted).
       38
            Id. (citation omitted).
       39
            Rocky Mountain Biologicals, 986 F. Supp. 2d at 1200.
       40
            Burcham, 77 P.3d at 152.



                                                       -22-
       Case 6:18-cv-01267-EFM Document 173 Filed 05/07/21 Page 23 of 23




helping HDM remove the property from its location. With this knowledge, Moore told HDM’s

suppliers that HDM could not use the property it acquired in the January 2014 Bill of Sale—

rendering it worthless to HDM. This evidence suggests that Moore knew that HDM owned the

Designs and that his statements were made with the intent to harm HDM relationships with its

suppliers. Overall, Moore’s conduct comes down to a question of credibility, which cannot be not

resolved on summary judgment. Therefore, MNM’s motion for summary judgment on HDM’s

tortious interference with prospective contractual relations is denied.

                                        IV.     Conclusion

       The Court grants in part and denies in part MNM’s Motion for Partial Summary Judgment.

The Court grants MNM’s motion as to the issue of ownership of the Common Law Marks.

Pursuant to HDM’s concession in its opposition brief, the Court concludes that the 2014

conveyances transferred ownership in the Common Law Marks to MNM. The Court denies

MNM’s motion to the extent it asks the Court to find that MNM is the outright owner of the Big

Dog Marks. The Court also denies MNM’s motion to the extent it seeks judgment on HDM’s

declaratory judgment counterclaims.

       IT IS THEREFORE ORDERED that Plaintiff’s and Counterclaim Defendants’ Motion

for Partial Summary Judgment (Doc. 161) is GRANTED IN PART AND DENIED IN PART.

       IT IS SO ORDERED.

       Dated this 7th day of May, 2021.




                                                       ERIC F. MELGREN
                                                       UNITED STATES DISTRICT JUDGE




                                                -23-
